Case: 20-11110       Document: 00515867931            Page: 1      Date Filed: 05/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 19, 2021
                                     No. 20-11110                         Lyle W. Cayce
                                   Summary Calendar                            Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Johnny Jasper Williams,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:19-CR-22-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Johnny Williams appeals his conviction and sentence for possession of
   a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Williams
   brings two issues on appeal, both of which he acknowledges are foreclosed.
   First, he posits that Texas robbery-by-injury is not a crime of violence under


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-11110          Document: 00515867931        Page: 2    Date Filed: 05/19/2021




                                      No. 20-11110


   U.S.S.G. §§ 2K2.1 and 4B1.2 because it does not involve the use of physical
   force against the person of another and because it does not meet the generic
   definition of robbery. Next, Williams maintains that § 922(g)(1) is an uncon-
   stitutional exercise of power under the Commerce Clause and, alternatively,
   that it should be construed to require either relatively recent movement of a
   firearm across state lines or movement in commerce as a consequence of the
   defendant’s conduct.
           The government has filed an unopposed motion for summary
   affirmance. In the alternative, the government requests an extension of time
   to file its brief.
           Both Texas “robbery-by-injury” and Texas “robbery-by-threat” are
   violent felonies under the Armed Career Criminal Act (“ACCA”). United
   States v. Burris, 920 F.3d 942, 948 (5th Cir. 2019), petition for cert. filed (U.S.
   Oct. 3, 2019) (No. 19-6186). We have routinely applied our holdings under
   the ACCA to analyze the definition of crimes of violence under § 4B1.2. See
   Burris, 920 F.3d at 948 n.33 (citing cases). Moreover, we have “consistently
   upheld the constitutionality” of § 922(g)(1), which is “a valid exercise of
   Congress’s authority under the Commerce Clause.” United States v. Alcan-
   tar, 733 F.3d 143, 145 (5th Cir. 2013). Finally, in Scarborough v. United States,
   431 U.S. 563, 575 (1977), the Court interpreted § 922(g)(1) “to require only
   that a firearm traveled in interstate commerce at some previous time.”
   United States v. Perryman, 965 F.3d 424, 426 (5th Cir. 2020), cert. denied,
   2021 WL 1520860 (U.S. Apr. 19, 2021) (No. 20-6640).
           Because the government’s position “is clearly right as a matter of law
   so that there can be no substantial question as to the outcome of the case,”
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the
   motion for summary affirmance is GRANTED, the alternative motion for
   an extension of time is DENIED, and the judgment is AFFIRMED.




                                           2